DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fail to teach either singly or in combination an obstacle detection system of a movable barrier operator, the obstacle detection system comprising: the processor operatively coupled to the power source, the heater, and the at least one sensor, the processor further configured to calculate a dew point from the ambient relative humidity and the ambient temperature and to activate the heater in response to the ambient temperature being less than the dew point.
Regarding claim 11, the prior art of record fail to teach either singly or in combination a method of operating an obstacle detection system of a movable barrier operator, the method comprising: calculating a dew point from the ambient temperature and ambient relative humidity; activating a heater to heat a component of the obstacle detection system and inhibit condensation on the component in response to the ambient temperature being less than the dew point; and determining whether an object obstructs the opening using the obstacle detection system.
Citation of Relevant Prior Art
US 2015/0116672 to Woltman et al disclose (fig. 2) an obstacle detection system (100) of a movable barrier operator (151), the obstacle detection system (100) comprising: a light emitter (164) configured to emit a light signal (109) across an opening (projected field of view) associated with a movable barrier (151), (paragraph [0030]); a light detector (152) configured to receive a portion of the light signal (109, 124) reflected back from an object (151), (paragraph [0030]); a processor (102) operatively coupled to the light emitter (164) and the light detector (152), the processor (102) configured to determine a presence of an obstacle (obstruction) in the opening (projected field of view) associated with the movable barrier (151) based on the portion of the light signal (109, 124) received by the light detector (152), (paragraph [0030]). To the contrary, Woltman et al is not concern with a heater operatively coupled to the power source; at least one sensor configured to determine an ambient temperature and an ambient relative humidity; and the processor operatively coupled to the power source, the heater, and the at least one sensor, the processor further configured to calculate a dew point from the ambient relative humidity and the ambient temperature and to activate the heater in response to the ambient temperature being less than the dew point.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON J WILLIAMS/Examiner, Art Unit 2878      




/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878